DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/248,835, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. See at least “each audio message of the two or more audio messages associated with a respective avatar of two or more avatars, wherein a first avatar of the two or more avatars is in a first virtual environment, wherein a second avatar of the two or more avatars is in a second virtual environment linked to the first virtual environment” in claim 1, and corresponding limitations in independent claims 12 and 17. 
This application is therefore being examined using the filing date of 6/29/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mindlin et al. (US 10,206,055 B1), hereinafter “Mindlin,” in view of Kung et al. (US 2020/0197810 A1), hereinafter “Kung,” and further in view of Jacob et al. (US 2007/0168539 A1), hereinafter “Jacob,” and Eronen et al. (US 2020/0089466 A1), hereinafter “Eronen.”
As to claim 1, Mindlin discloses a computer-implemented method comprising: 
receiving two or more audio messages, each audio message of the two or more audio messages associated with a respective avatar of two or more avatars, wherein a first avatar of the two or more avatars is in a first virtual environment (Col. 8 lines 24-60, Figs. 2-3. “The virtual sound source may be a virtual object or character within the virtual space and the sound may be a sound effect or other sound generated by the sound source. The virtual sound source may be a virtual avatar of user 212 within the virtual space and the sound may be a voice communication 218 spoken by user 212 to be heard by user 208 while both users are engaged in a virtual experience together.” Users in a virtual space. Implicit that the system 202 would also receive voice communication from user 208 as it does for user 212.); 
determining a respective position of each of the two or more avatars within a virtual environment (Col. 9 lines 22-30, Col. 10 lines 22-39, and Col. 19 lines 2-63, Figs. 3-4 and 9-10. “Because walls 902 may be different distances from virtual avatars 302 and 304, different delay parameters associated with reflections 904 from each wall 902 may be determined.” “As shown, virtual avatar 302 has moved from the bottom of the staircase into the far part of the room.” Spatialization, reverb, occlusion, etc. applied based on avatar positions and orientation in the virtual environment. Implicit/obvious that position/orientation of avatar 304 determined same as avatar 302.); 
programmatically applying audio spatialization to the two or more audio messages based on the respective position of the two or more avatars within the virtual environment to obtain spatialized audio messages (Col. 19 lines 2-63, Figs. 9 and 10. Spatialization, reverb, occlusion, etc. applied based on avatar positions in the virtual environment. Implicit/obvious that the spatialization can be applied to the avatar 304 communications the same way as described for avatar 302.); 
determining a respective virtual ambient sound for the first virtual environment, wherein the virtual ambient sound is based on a virtual position of one or more objects within the corresponding virtual environment (Col. 6 lines 14-19, Col. 8 lines 24-36, and Col. 9 lines 4-30, Figs. 3, 9, and 10. “Other characters (e.g., characters that are not avatars of users experiencing the virtual space) or other objects may similarly generate sounds such as speech, Foley sounds, sound effects, and/or any other suitable sounds to be presented to the user within the virtual space.” Ambient sounds such as Foley sounds, sound effects, footsteps, etc.); 
combining the spatialized audio messages and the virtual ambient sound to obtain combined audio, wherein the combining comprises mixing the spatialized audio messages and the virtual ambient sound to obtain the combine audio (Col. 8 lines 24-36 and Col. 9 lines 4-21. “As users 208 and/or 212 thus cause virtual avatars 302 and 304 to move through virtual space 300 and/or as users 208 and/or 212 speak to one another during the shared virtual experience in virtual space 300, it may be desirable for each user to hear sounds (e.g., footsteps, spoken communications, etc.) as they would sound if the users were actually co-located in a real-world space like virtual space 300.” Spoken communication and ambient sounds (footsteps, sound effects, etc.) combined just as in the real world.); and 
providing the combined audio for playback to one or more user devices corresponding to at least one of the two or more avatars (Col. 8 lines 24-36 and 37-41 and Col. 9 lines 4-21. Ambient sounds such as Foley sounds, footsteps, etc. output as well as vocal communication. “The virtual sound source may be a virtual avatar of user 212 within the virtual space and the sound may be a voice communication 218 spoken by user 212 to be heard by user 208 while both users are engaged in a virtual experience together.” Sounds output to avatars in the environment.).
Mindlin does not expressly disclose wherein the second avatar of the two or more avatars is in a second virtual environment linked to the first virtual environment, and the position and the virtual ambient sound of the second avatar is for the second virtual environment
Mindlin in view of Kung discloses wherein the second avatar of the two or more avatars is in a second virtual environment linked to the first virtual environment (Kung, ¶0034 and ¶0038, Fig. 1. “Online gaming platform 102 may be a type of social network providing connections between users or a type of user-generated content system that allows users (e.g., end-users or consumers) to communicate with other users on the online gaming platform 102, where the communication may include voice chat.” “In some implementations, games may have one or more environments (also referred to as “gaming environments” or “virtual environments” herein) where multiple environments may be linked.” “An example of a world may be a 3D world of a game 105. For example, a user may build a virtual environment that is linked to another virtual environment created by another user. A character of the virtual game may cross the virtual border to enter the adjacent virtual environment.” Virtual world may include multiple linked virtual environments which user avatars may cross into. Voice communications between players on the gaming platform 102, which includes game 105 with virtual environments.), and 
the position and the virtual ambient sound for the second avatar is for the second virtual environment (¶0038. “In some implementations, games may have one or more environments (also referred to as “gaming environments” or “virtual environments” herein) where multiple environments may be linked.” “An example of a world may be a 3D world of a game 105. For example, a user may build a virtual environment that is linked to another virtual environment created by another user. A character of the virtual game may cross the virtual border to enter the adjacent virtual environment.” Virtual world may include multiple virtual environments which user’s may cross into, i.e. avatars may be in different virtual environments.).
Mindlin and Kung are analogous art because they are from the same field of endeavor with respect to virtual reality gaming.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have different virtual environments, as taught by Kung. The motivation would have been to provide a more entertaining gaming experience (Kung, ¶0002-0003).
Mindlin in view of Kung does not expressly disclose wherein combining a background theme sound to obtain the combined audio, wherein the background theme sound corresponds to a theme of at least one of the first virtual environment and the second virtual environment.
Mindlin in view of Kung as modified by Jacob discloses wherein combining a background theme sound to obtain the combined audio, wherein the background theme sound corresponds to a theme of at least one of the first virtual environment and the second virtual environment (Jacob, ¶0038. Character's environment (e.g., in a tunnel, cave, etc.) used for special effects that alter the voice data.).
Mindlin, Kung and Jacob are analogous art because they are from the same field of endeavor with respect to virtual world voice communication.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify voice based on environment, as taught by Jacob. The motivation would have been to provide realistic voice communication.
Mindlin in view of Kung as modified by Jacob does not expressly disclose combining according to a mixing ratio.
Mindlin in view of Kung as modified by Jacob and Eronen discloses combining according to a mixing ratio (Eronen, ¶0079 and Fig. 5. “The audio from the individual microphone 410 may be audibly presented and audio mixed with the spatial audio that is audibly presented as ambient audio in a second ration different to the first ratio.”).
Mindlin, Kung and Jacob are analogous art because they are from the same field of endeavor with respect to virtual/augmented reality sounds.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use mixing rations, as taught by Eronen. The motivation would have been to provide sound that matches the user’s virtual location and distance from a source (Eronen, ¶0075-0076).
As to claim 2, Mindlin in view of Kung as modified by Jacob and Eronen discloses modifying the two or more audio messages using an audio filter to obtain modified audio messages (Kung, ¶0027 and ¶0067. “It may be desirable to have the voice communications of the user match the appearance of the avatar (e.g., a robot avatar speaks in a robot voice, a pirate avatar speaks in a pirate voice, etc.).“ “Filtering the voice messages includes applying effects on top of an existing voice audio portion (e.g., changing the pitch, adding more reverb, etc.).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to filter the voice audio, as taught by Kung. The motivation would have been to make the avatar voice match the appearance (Kung, ¶0027).
As to claim 3, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein modifying the two or more audio messages comprises applying a respective audio filter to at least two of the two or more audio messages (Kung, ¶0027 and ¶0067. “It may be desirable to have the voice communications of the user match the appearance of the avatar (e.g., a robot avatar speaks in a robot voice, a pirate avatar speaks in a pirate voice, etc.).“ “Filtering the voice messages includes applying effects on top of an existing voice audio portion (e.g., changing the pitch, adding more reverb, etc.).”).
The motivation is the same as claim 2 above.
As to claim 4, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein the two or more audio messages are modified based on a theme corresponding to at least one of the two or more avatars (Kung, ¶0027. “It may be desirable to have the voice communications of the user match the appearance of the avatar (e.g., a robot avatar speaks in a robot voice, a pirate avatar speaks in a pirate voice, etc.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to filter the voice audio, as taught by Kung. The motivation would have been to match the voice to the avatar appearance (Kung, ¶0027).
As to claim 5, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein programmatically applying audio spatialization is performed separately for a given avatar from the two or more avatars to obtain respective spatialized audio messages having a spatialization corresponding to the respective position of the given avatar within the corresponding virtual environment (Mindlin, Col. 8 lines 37-49 and Col. 10 lines 12-21. “It will be understood that in this type of implementation, system 100 may only serve user 208 and a separate implementation of system 100 (e.g., implemented on media player device 210) may be used to present spatialized audio to user 212 in a similar way.”).
As to claim 6, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein programmatically applying audio spatialization includes applying three-dimensional audio spatialization or applying two- dimensional audio spatialization (Mindlin, Col. 14 lines 47-63, Figs 4, 5b, and 8-11. 3D spatialization.).
As to claim 7, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein the virtual ambient sound is further based on one or more of object type, object size, or object shape of the one or more objects within the corresponding virtual environment (Mindlin, Col. 6 lines 14-19, Col. 8 lines 24-36, and Col. 9 lines 4-30, Figs. 3, 9, and 10. “Other characters (e.g., characters that are not avatars of users experiencing the virtual space) or other objects may similarly generate sounds such as speech, Foley sounds, sound effects, and/or any other suitable sounds to be presented to the user within the virtual space.” Ambient sounds such as Foley sounds, sound effects, footsteps, etc. Obvious that the ambient sounds would be based on the object type so as to provide a realistic experience.).
As to claim 8, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein determining the virtual ambient sound includes determining reflective sound based on at least one of the one or more objects within the virtual environments or one or more virtual materials in the virtual environments (Mindlin, Col. 18 line 66 – Col. 19 line 40, Fig. 9. Reflections and reverberations simulated as part of the virtual experience.).
As to claim 10, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein the first virtual environment is created by a first user, and wherein the second virtual environment is created by a second user different from the first user (Kung, ¶0038. “An example of a world may be a 3D world of a game 105. For example, a user may build a virtual environment that is linked to another virtual environment created by another user.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have user created environments, as taught by Kung. The motivation would have been to improve the gaming experience (Kung, ¶0040).
As to claim 11, Mindlin in view of Kung as modified by Jacob and Eronen discloses wherein the combined audio comprises distinct audio generated for each avatar, and wherein providing the combined audio comprises providing the distinct audio for playback at a respective user device (Mindlin, Col. 8 lines 24-60, Figs. 2-3. Combined voice and other sounds (such as foley sounds, footsteps, etc. output to each user 212/208 from user devices 210/206.).
As to claim 12, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale/motivation as claim 1 above. See Mindlin (Figs. 2 and 14) for disclosure of memory and processing device.
 As to claims 13-15, they are rejected under claim 12 using the same motivation as claims 2-4 above.
As to claim 17, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale/motivation as claim 1 above. See Mindlin (Col. 23 lines 3-21 and Fig. 14) for processor executing instructions.
As to claim 18, it is rejected under claim 17 using the same motivation as claim 6 above.
As to claim 19, it is rejected under claim 17 using the same motivation as claims 2-4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654